Case 2:17-cv-00805-JCH-CG Document 95 Filed 09/25/19 Page 1of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

JORGE RAY CORONA,
Plaintiff,
VS. No. 17-CV-805-JCH/CG
CITY OF CLOVIS, CLOVIS POLICE
DEPARTMENT, OFFICER BRENT
AGULAR, AND OFFICER TRAVIS LOOMIS, IN
THEIR PERSONAL AND OFFICIAL CAPACITIES,

Defendants.

PLAINTIFF'S SUPPLEMENTL RESPONSE TO MOTION FOR PARTIAL SUMMARY
JUDGMENT ON DEFENDANT LOOMIS

COMES NOW Plaintiff Jorge Corona, by and through Counsel of record, Lindsey Law
Firm, LLC, Daniel R. Lindsey, and for his Supplemental Response to Motion for Partial
Summary Judgment on Defendant Loomis:

I. Factual Background: Immediately after Officer Aguilar placed Plaintiff Jorge
Corona under arrest, he informed Officer Loomis that Mr. Corona had been arrested for
concealing his identification. Pl.'s Ex. 3, 1:58- :59. Thereafter, Officer Aguilar escorted Mr.
Corona to his patrol card and while doing so suddenly and without justification, slammed Mr.
Corona face first to the pavement. See PI.'s Ex. 4 at 3:57-4:00. Then, while Mr. Corona was on
the ground, Officer Aguilar shouted at him "Stop, Stop." See PI.'s Ex. 3 at 2:12- :16, Ex. 4 at

4:00 - :01, and stated "Now you are under arrest for resisting and evading too." Pl.'s Ex. 3 at
Case 2:17-cv-00805-JCH-CG Document 95 Filed 09/25/19 Page 2 of 4

2:22- :25. All the time that Officer Aguilar was taking these actions against Jorge Corona,
Officer Loomis arrived and approached the driver side window. See Pl. Ex. 3 at 1:58- :59 and
was present when Officer Aguilar took Plaintiff out of the car and arrested him for concealing
1.D. See Pl. Ex. 3 at 1:58-:59. However, although he was present at the scene, Officer

Loomis took no action to prevent Officer Aguilar from body slamming Plaintiff to the ground
without any provocation or resistance, or from taking action against Mr. Corona while he was
prone on the ground. See PI.'s Ex. 4 at 3:57 - 4:00 and see PI.'s Ex. 3 at 2:12 - :16, Ex. 4 at 4:00 -
:01.

At the Trial in Magistrate Court, a video with scenes including Officer Loomis was
played for the jury. On the video Officer Loomis states says to Officer Aguilar "So sorry man. |
don't even know what the fuck happened here. Punk." PI.'s Ex. 6, 2:41:33 - 2:41:41. And in
response to cross examination, Officer Loomis testified "I had heard a noise, a scuffle; I don't
know exactly how to describe it. Something that led me to believe that they were involved in an
altercation.” Pl. Ex. 6, 2:15:41 - 2:15:48. It is clear that there is evidence that Officer Loomis
was aware of some sort of physical action by Officer Aguilar against Plaintiff, but he did nothing
to stop it. He also did nothing to find out the details of what happened.

When the evidence is viewed most favorably on Plaintiff's behalf, as required by a review
of a motion for summary judgment, there is substantial evidence that Defendant Police Officer
Travis Loomis failed to take any action to stop Defendant Brent Aguilar from his use of
unconstitutional excessive force against Plaintiff Jorge Corona who was in custody.

II. Liability: As a police officer, Defendant Loomis was obligated to prevent a
person in his presence, whether a civilian or whether another police officer, from engaging in the

unconstitutional use of force. And if he did not take action to prevent such conduct, he was just
Case 2:17-cv-00805-JCH-CG Document 95 Filed 09/25/19 Page 3 of 4

as liable for the consequences of the force as the police officer who actually used the force. See
Bruner v. Dunaway, 684 F.2d 422 (6th Cir.) 1982, cert denied. and Byrd v. Brishke, 466 F.2d 6,
(7th Cir., 1972). In each of these cases, the court found that an ordinary patrolman or deputy
sheriff was liable for the wrongful, unconstitutional use of force by another police officer or a
superior police officer. See also requested Jury Instruction "If a police officer, whether
supervisory or not, fails or refuses to intervene when a constitutional violation takes place in his
presence, the officer is directly liable under Section 1983."

The use of force against an individual in connection with an arrest, stop, or seizure is
analyzed under the Fourth Amendment's "reasonable" standard, Graham v. Connor, 490 U.S.
386 (1989). Clearly, in the subject case, the use of violent force by Defendant Police Officer
Aguilar against a non-resisting Plaintiff by slamming him face first to the ground, was
unreasonable. The video reveals no threatening, resisting, or escaping by Plaintiff. See Pl.'s Ex.
4 at 3:57-4:00 which would justify the use of such force. When Defendant Travis Loomis did
nothing to stop the unreasonable, unconstitutional use of force by Officer Aguilar, he too was
liable for such unlawful use of force under §1983.

III. Conclusion

For the reasons set forth above, Plaintiff requests that the Court dismiss the Motion for
Partial Summary Judgment as it applies to the charge of violation of Plaintiff's Fourth
Amendment right to be free of unreasonable force when under arrest by Defendant Police Officer

Travis Loomis.
Case 2:17-cv-00805-JCH-CG Document 95 Filed 09/25/19 Page 4 of 4

Respectfully Submitted,
LINDSEY LAW FIRM, LLC

/s/Daniel R. Lindsey
Daniel R. Lindsey

920 Mitchell Street

Clovis, NM 88101-5816

Telephone (575) 763-8900
Facsimile (575) 763-8900

E-mail: danlindsey@suddenlink.net
Attorney for Plaintiff

CERTIFICATE OF SERVICE

I hereby certify that a copy of the foregoing was electronically filed with the Court using
CM/ECF causing Counsel for the Defendants to be electronically served this 25th day of
September, 2019, as follows:

Mark D. Standridge
Cody R. Rogers

Jarmie & Associates
P.O. Box 344

Las Cruces, NM 88004
(575) 526-3338

Fax (575)526-6791
crogers@jarmielaw.com
Attorneys for Defendants

/s/Daniel R. Lindsey
Lindsey Law Firm, L.L.C.
